FILED
l
1
                                                                     NOVEMBER 3, 2016
                                                                 In the Office of the Clerk of Court

l
I
                                                                WA State Court of Appeals, Division III



I             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


lI
                                 DIVISION THREE

     In the Matter of the Dependency of            )          No. 34027-9-111
                                                   )          (consolidated with
     J.P.                                          )          No. 34028-7-111
                                                   )          No. 34029-5-111
                                                   )          No. 34060-1-111
     In the Matter of the Dependency of            )          No. 34061-9-111)
                                                   )
     C.P.                                          )
                                                   )
                                                   )         UNPUBLISHED OPINION
     In the Matter of the Dependency of            )
                                                   )
     A.P.                                          )

            PENNELL, J. -Father J.P. appeals the trial court's orders finding his three

     daughters to be dependent, arguing the Washington State Department of Social and

     Health Services (the Department) failed to present sufficient evidence supporting the

     finding. Mother M.A. contends the same as to her two daughters. Both parents also

     argue the court erred in ordering out-of-home placement. We affirm.

                                               FACTS
            M.A. and J.P. lived with their three daughters in Ritzville, Washington. 1 The

     Department filed for dependency after the couple's children were found home alone in a



            1 J.P.is the biological father of the three daughters, A.P., C.P., and Ju.P. M.A. is
     the biological mother of the two younger daughters, C.P. and Ju.P.
'
l
l
1
I
     No. 34027-9-111; 34028-7-111; 34029-5-111; 34060-1-111; 34061-9-111



I,
     In re Dependency ofJP., C.P. and A.P.


     residence that raised health and safety concerns, including a syringe found on the floor.
l
1    This was not the couple's first encounter with law enforcement. Throughout 2015, police
1i
l

     had been to the home approximately 20 times based on reports for "[e]verything ranging
I    from animal complaints to weapons offenses." Report of Proceedings (Dec. 29, 2015) at
J
If   119. Many of these contacts involved domestic violence allegations by either M.A. or



l
     J.P. Although the abuse allegations were constant, they were also consistently recanted.

1
     No domestic violence arrests were ever made.
'

'           After the Department filed the dependency petitions, the parents moved to




I
I
t
     Spokane in order to receive assistance from Supportive Services for Veterans Families.

     The parents had obtained housing and J.P. had a job by the time of the dependency

     hearing in December 2015.

            At the dependency hearing, a law enforcement officer testified to the problems

     observed at M.A. and J.P.' s home, including concerns the parents were using



l
i
     methamphetamine. M.A. and J.P. also testified. Both parents denied the substance abuse

     allegations and claimed the Department's concerns were unfounded. Both parents also

     reiterated their denials of domestic violence, explaining that past abuse allegations were

     either due to misunderstandings or outright lies.

            The trial court granted the Department's petitions, finding neither parent was


                                                  2
     No. 34027-9-111; 34028-7-111; 34029-5-111; 34060-1-111; 34061-9-111
     In re Dependency ofJP., C.P. and A.P.


     capable of adequately caring for the children. According to the court, "[t]he parents are

     in denial about the issues that led to the filing of this dependency action .... Both parents

     would appear to have severe mental health, anger and denial issues, which put the

     children in their care at risk for neglect at least, and possibly abuse." Clerk's Papers (CP)

     at 83,221, 349. The court ordered the children be placed with M.A.'s mother. Both

     parents appeal.

                                             ANALYSIS

     Sufficiency of Evidence

            The parents contest two factual issues: ( 1) the trial court's purported finding that

     the parents suffered from severe mental health problems and (2) the finding under RCW
i    13.34.030(6)(c) that the children were at risk of developmental damage based on the


'l   absence of an adequate caregiver. Our review is for sufficiency of the evidence and

     requires broad deference to the fact finder. In re Dependency of CM, 118 Wash. App. 643,



l    649, 78 P.3d 191 (2003).

            Going to the first issue, we agree the record lacks competent evidence of any

I
1
l
     actual mental health diagnoses. But this is beside the point. The trial court did not find

ll
     the parents suffered from any mental health impairments. Rather, the court found the
ij
     parents "would appear to have severe mental health ... issues" and may be experiencing


Il                                                 3
l
1
J
",
l
    No. 34027-9-111; 34028-7-111; 34029-5-111; 34060-1-111; 34061-9-111
    In re Dependency ofJ.P., C.P. and A.P.




l
1
    a "potential disconnect with reality." CP at 100, 221, 349 (emphasis added). The

    parents' inconsistent abuse allegations and refusal to acknowledge the health and safety


i   concerns raised by law enforcement provided a sufficient basis for the court to conclude

    the parents were disconnected from reality in a way that suggested mental health

    concerns. The court's preliminary mental health finding is supported by sufficient

I   evidence.
{
l          The parents' arguments under RCW 13.34.030(6)(c) are also unconvincing when




I   reviewed under the proper deferential standard. The record provides numerous reasons

    for finding the children's home environment unsafe, including unsanitary conditions,

    inadequate food, hygiene deficits, lack of supervision, exposure to physical indications of

    methamphetamine use, and repeated exposure to domestic violence allegations. These

    environmental deficiencies, coupled with the parents' refusal to acknowledge any need

    for improvement, suggested the children were at risk of abuse or neglect. While

    testimony from the Department's social workers was encouraging and suggested the

    parents' shortcomings could be addressed with appropriate services, the trial court still

    had a basis for its dependency findings. In addition, the fact that the parents' situation

    had improved by the time of the dependency hearing was not sufficient to undermine the




                                                  4



I
I
l
ll  l
        No. 34027-9-111; 34028-7-111; 34029-5-111; 34060-1-111; 34061-9-111
        In re Dependency ofJP., C.P. and A.P.
l
l
1
        court's determinations. See In re Dependency of Brown, 149 Wash. 2d 836, 842, 72 P.3d
757 (2003).

        Disposition

               The parents next challenge the children's out-of-home placement in the disposition

        orders. We review the court's orders for abuse of discretion. In re Dependency ofA.C.,

        74 Wn. App. 271,275, 873 P.2d 535 (1994).

               Out-of-home placement may be ordered if the trial court finds there is no parent or

        guardian available to care for a child. RCW 13.34.130(5)(a). 2 While both M.A. and J.P.

        may have been "available" in the physical sense, they were not available in the sense

        contemplated by the dependency statute, which focuses on the best interests of the child.

        The term "available" contemplates "[h]aving the qualities and the willingness to take on a

        responsibility." WEBSTER'S II NEW COLLEGE DICTIONARY 77 (1995). By completely

        denying the allegations of parental deficiencies, M.A. and J.P. made themselves

        unavailable to take on the responsibilities expected of them by the Department and the

        court. This provided an adequate basis for removal.

               Finally, J.P. argues (1) the Department did not make reasonable efforts to prevent



               2
                 Other statutory grounds are possible, but because the statute is written in the
        disjunctive, only one is necessary.

j                                                     5
j
l



i
I
Ii
I
i
I
     No. 34027-9-111; 34028-7-111; 34029-5-111; 34060-1-111; 34061-9-111
     In re Dependency ofJP., C.P. and A.P.
l
J    out-of-home care and (2) the court did not identify the specific services the Department

     offered. The flaw in J.P.'s argument is that reasonable efforts to avoid removal do not

     have to be made where the children's health, safety, and welfare cannot be adequately

     protected in the parents' home. See RCW 13.34.130(5). The parents' failure to recognize

     and address repeated concerns about domestic violence supported the trial court's finding

     that neither parent could, at the time of the hearing, care for the children without placing

     the children's health, safety, and welfare at risk. The trial court acted within its discretion

     in ordering out-of-home placement.

                                           CONCLUSION

            Based on the foregoing, the trial court's orders for dependency are affirmed.

            A majority of the panel has determined this opinion will not be printed in the

     Washington Appellate Reports, but it will be filed for public record pursuant to RCW

     2.06.040.


                                                Pennell, J.
     WE CONCUR:




     Lawrence-Berrey, A.CJ.




                                                   6